Case 8:19-cv-01582-JVS-DFM Document 1-1 Filed 08/16/19 Page 1 of 1 Page ID #:24


                                     SCHEDULE A


     Copyright
                               Title of Work                       Author of Work
      Reg. No.

 PA 0001072560   WarCraft III : Reign of Chaos                Blizzard Entertainment, Inc.
 PA 0001082161   WarCraft III : Reign of Chaos                Blizzard Entertainment, Inc.
 PA 0001146503   WarCraft : the Frozen Throne expansion set   Blizzard Entertainment, Inc.
                 Warcraft, the Frozen Throne expansion set.
 PA 0001225976   By Blizzard Entertainment, Inc.              Blizzard Entertainment, Inc.
 PA 0001247131   World of Warcraft                            Blizzard Entertainment, Inc.
 PA 0001333913   World of Warcraft: The Burning Crusade       Blizzard Entertainment, Inc.
 PA 0001711157   World of Warcraft: Cataclysm                 Blizzard Entertainment, Inc.
                 Warcraft, the Frozen Throne expansion set
 PA 0001225976   By Blizzard Entertainment, Inc.              Blizzard Entertainment, Inc.
                 WORLD OF WARCRAFT: Mists of
 PA 0001806462   Pandaria (video game)                        Blizzard Entertainment, Inc.
                 WORLD OF WARCRAFT: Warlords of
 PA 0001932646   Draenor                                      Blizzard Entertainment, Inc.
                 WORLD OF WARCRAFT: WRATH of the
 PA 0001611882   LICH KING                                    Blizzard Entertainment, Inc.
 PA 0002002179   World of Warcraft: LEGION                    Blizzard Entertainment, Inc.
 PA 0001867193   HEARTHSTONE: Heroes of Warcraft              Blizzard Entertainment, Inc.
                 HEROES OF THE STORM STARTER
 PA 0001951722   PACK.                                        Blizzard Entertainment, Inc.




 11336598.1
                                                                      SCHEDULE A PG 24
